Citation Nr: 0633815	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  97-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (other than post-traumatic stress disorder (PTSD)) 
to include adult neurotic reaction with insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel



INTRODUCTION

The veteran had active service from June 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1978 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for adult 
neurotic reaction with insomnia.  However, the appellant was 
mistakenly sent a letter by the RO informing her that she was 
service-connected for this condition.  In December 1996, the 
appellant was sent a letter by the RO, indicating that the 
earlier letter was incorrect, that she was not service 
connected for adult neurotic reaction with insomnia, and 
providing her the opportunity to disagree with the decision.  

The veteran appealed that decision to the Board in a timely 
manner, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in March 2005, and that development was completed by the 
Appeals Management Center.  The case has since been returned 
for appellate review.

In a March 2005 decision, the Board found that the prior 
denial of the claim for service connection for PTSD was 
final; new and material evidence had not been submitted to 
reopen the claim; and the claim to establish service 
connection for PTSD was not reopened.


FINDING OF FACT

There is no competent medical evidence that the appellant's 
acquired psychiatric disorder (other than PTSD), to include 
adult neurotic reaction with insomnia, is etiologically 
related to active service.


CONCLUSION OF LAW

A psychiatric disability, other than PTSD, was not incurred 
in or aggravated by active military service and a psychosis 
may not be presumed to be of service onset. 38 U.S.C.A. §§ 
1101 (3), 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a May 2004 letter 
from the RO to the appellant.  This letter informed her of 
what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  In November 2004, 
she submitted a response indicating that she had no other 
information or evidence to submit to VA to substantiate her 
claim.  The letter was not issued prior to the initial 
adjudication of this claim, but the claim was initially 
decided more than twenty years before the enactment of the 
VCAA.  Subsequently, additional notification and evidentiary 
development were accomplished in accordance with the VCAA.  
The claim was last adjudicated in February 2006.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of this claim would have been different 
had initial adjudication been preceded by complete VCAA 
notice and development.  In sum, the Board is satisfied that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA, the implementing 
regulations, and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined in an April 
2006 letter from the RO.  Since the appellant received 
adequate notice through this source, the Board finds no 
prejudice to the appellant by proceeding with review, 
particularly in view of the fact that her service connection 
claim has been denied herein, making issues of disability 
rating and effective date moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, post-service VA and 
private medical records, and the results of an April 2005 VA 
examination.  The appellant was afforded the opportunity to 
request a hearing, but chose not to do so.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to her claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the appellant's claim.  The 
United States Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent or more within one year from the 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);
 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The appellant's service medical records reflect that she was 
referred to mental health services for counseling in 
September 1977 because of personal problems.  No medications 
were prescribed, but she was to undergo follow-up with mental 
health services.  In January 1978, the appellant was 
described as being tearful about an upcoming transfer to a 
different base in Washington because she was unable to leave 
her young son.  She was instructed to speak to someone about 
a compassionate reassignment and diagnosed with tension 
headaches.  In February 1978, the appellant complained of 
insomnia that she said was the result of stresses related to 
a transfer to another base.  She did not want to transfer 
because she was concerned about her child.  The diagnosis was 
questionable anxiety and acute situational reaction of 
early/adult and she was prescribed Valium and Nembutal.  

A February 1978 disposition form completed by the appellant's 
commanding officer indicated that the appellant's personal 
problems and interactions were interfering with the mission 
of the Radiology Department and were contributing little if 
any positive effects on her peers and superiors.  He felt 
that her personal problems were taking precedence in her mind 
over her responsibilities as a soldier and related her 
history of being seen by the Mental Health Clinic on a 
continuous basis, as well as problems with her family.  He 
ultimately recommended that she be separated from service as 
soon as possible.  

In her statement upon discharge, the appellant reported that 
she had misconceptions of military life stemming from 
information given or omitted by her recruiter, which she said 
made it difficult for her to adjust to Army life and made it 
necessary to seek counseling after enlistment.  The appellant 
also connected her ongoing domestic problems to these 
misconceptions, as well as to her husband's incarceration and 
her mother's inability to continue to care for the 
appellant's son.  

The appellant's post-service medical history reflects 
numerous inpatient stays in both private and VA medical 
facilities for treatment for a combination of disorders, 
including alcoholism, drug dependence, PTSD, bipolar 
disorder, and depression.  She also attends regular 
counseling sessions.  Accordingly, in a March 2005 decision, 
the Board remanded this claim so that, after review of the 
appellant's entire claim file and an examination of the 
appellant, a medical opinion could be obtained to clarify 
whether the appellant's current psychiatric disorders were 
related to her military service.  

After a thorough recounting of the appellant's extensive past 
psychiatric history, a VA examiner in April 2005 determined 
that the appellant's PTSD was not felt to be secondary to her 
military experiences.  He opined that the appellant's PTSD 
was caused by traumatic experiences that predated her entry 
into the military and that it was likely that she had 
significant emotional instability before she entered military 
service due to these experiences.  He also opined that the 
appellant's stress while in service, which necessitated her 
medical health treatment, was situational and related to her 
problems at home, within her family, and to the stress of her 
possible transfer to a new base.

In his analysis, the examiner also noted that the appellant 
was able to maintain substantial gainful employment for a 
number of years at General Electric and that she completed 
multiple college credits after discharge from the military.  
He also emphasized that at no time in her service medical 
records was the appellant reported as experiencing symptoms 
of psychosis or affective symptomatology to necessitate a 
more incapacitating diagnosis other than situational anxiety 
and depression, which is consistent with the Board's review 
of the appellant's service medical records.  He ultimately 
determined that the appellant's symptoms that necessitated a 
diagnosis of schizoaffective disorder or bipolar disorder 
most likely occurred long after her discharge from the 
military and were not believed to have been caused by or 
exacerbated by her active duty military service.  This 
medical opinion is very persuasive and appears to have taken 
all of the appellant's complaints, symptoms, and mental 
health treatment into account.  Based on this opinion and the 
lack of contradictory evidence in the record, the Board finds 
that the preponderance of the evidence is against the claim 
and service connection is not warranted.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) to include adult neurotic reaction 
with insomnia is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


